 


113 HR 1776 IH: Clear Creek National Recreation Area and Conservation Act
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1776 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2013 
Mr. Farr (for himself, Mr. Valadao, and Mr. Denham) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To establish the Clear Creek National Recreation Area in San Benito and Fresno Counties, to designate the Joaquin Rocks Wilderness in such counties, to designate additional components of the national wild and scenic rivers system, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Clear Creek National Recreation Area and Conservation Act. 
2.DefinitionsIn this Act: 
(1)Management planThe term management plan means the Plan for the Recreation Area prepared under section 4(c). 
(2)Recreation areaThe term Recreation Area means the Clear Creek National Recreation Area. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)StateThe term State means the State of California. 
3.Establishment of Clear Creek National Recreation Area 
(a)In generalTo promote environmentally responsible high-quality motorized and non-motorized trail based recreation, including off-highway vehicle use, scenic touring, access for hunting and gem collecting, while protecting ecological, geological, scenic, cultural, and historic resources, fish and wildlife values, and other resources of the landscape, there is established the Clear Creek National Recreation Area in the State, to be managed by the Secretary. 
(b)BoundariesThe Recreation Area shall consist of approximately 75,000 acres of Federal land in San Benito County and Fresno County, California, as generally depicted on the map entitled Clear Creek National Recreation Area and dated July 30, 2012. 
(c)Map 
(1)In generalAs soon as practicable, after the date of the enactment of this Act, the Secretary shall submit a map and legal description of the Recreation Area to— 
(A)the Committee on Natural Resources of the House of Representatives; and 
(B)the Committee on Energy and Natural Resources of the Senate. 
(2)AvailabilityCopies of the map submitted under paragraph (1) shall be on file and available for public inspection in— 
(A)the Office of the Director of the Bureau of Land Management; and 
(B)the appropriate office of the Bureau of Land Management in California. 
4.Management 
(a)In generalThe Secretary shall manage the Recreation Area to further the purposes described in section 3(a), in accordance with— 
(1)this Act; 
(2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and 
(3)any other applicable law. 
(b)UsesThe Secretary shall— 
(1)allow hiking, camping, hunting, gem collecting, and sightseeing and the use of motorized vehicles, mountain bikes, and horses on designated roads, trails, and areas; 
(2)issue special recreation permits for motorized and non-motorized events; and 
(3)reopen the Clear Creek Management Area to the uses described in this subsection as soon as practicable following the enactment of this Act and in accordance with the management guidelines outlined in this Act and other applicable law. 
(c)Interim management planThe Secretary shall use the 2005 Clear Creek Management Area Travel Management Plan as modified by this Act, or by the Secretary to incorporate natural resource protection information not available in 2005, as the basis of an interim management plan to govern motorized recreation within the Recreation Area pending the completion of the long-term management plan required in subsection (d). 
(d)Permanent management planNot later than 2 years after the date of the enactment of this Act, the Secretary shall create a comprehensive management plan for the Clear Creek Recreation Area that— 
(1)shall describe the appropriate uses and management of the Recreation Area in accordance with this Act; 
(2)shall be prepared in consultation with— 
(A)appropriate Federal, State, and local agencies (including San Benito, Monterey, and Fresno Counties); 
(B)adjacent land owners; and 
(C)other stakeholders (including conservation and recreational organizations); 
(3)shall include a hazards education program to inform people entering the Recreation Area of the asbestos related risks associated with various activities within the Recreation Area, including, but not limited to, off-highway vehicle recreation; 
(4)shall include a user fee program for motorized vehicle use within the Recreational Area and guidelines for the use of the funds collected for the management and improvement of the Recreation Area; 
(5)may incorporate any appropriate decisions, as determined by the Secretary, in accordance with this Act, that are contained in any management or activity plan for the area completed before the date of the enactment of this Act; 
(6)may incorporate appropriate wildlife habitat management plans or other plans prepared for the land within or adjacent to the Recreation Area before the date of the enactment of this Act, in accordance with this Act; 
(7)may use information developed under any studies of land within or adjacent to the Recreation Area carried out before the date of enactment of this Act; and 
(8)may include cooperative agreements with State or local government agencies to manage all or a portion of the recreational activities within the Recreation Area in accordance with an approved management plan and the requirements of this Act. 
(e)Acquisition of property 
(1)In generalThe Secretary may acquire land adjacent to the National Recreation Area by purchase from willing sellers, donation, or exchange. 
(2)ManagementAny land acquired under paragraph (1) shall be managed in accordance with— 
(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); 
(B)this Act; and 
(C)any other applicable law (including regulations). 
(3)Improved accessThe Secretary may acquire by purchase from willing sellers, donation, exchange, or easement, land, or interest in land to improve public safety in providing access to the Recreation Area. 
(f)Private property 
(1)Access to private property 
(A)In generalThe Secretary shall provide landowners adequate access to in­holdings within the Recreation Area. 
(B)InholdingsFor access purposes, private land adjacent to the Recreation Area to which there is no other practicable access except through the Recreation Area shall be managed as an inholding. 
(2)Use of private propertyNothing in this Act affects the ownership, management, or other rights relating to any non-Federal land (including any interest in any non-Federal land). 
(3)Buffer zonesNothing in this Act creates a protective perimeter or buffer zone around the Recreation Area. 
(4)Valid rightsNothing in this Act affects any easements, rights-of-way, and other valid rights in existence on the date of the enactment of this Act. 
(g)Water right exclusionNothing in this Act— 
(1)shall constitute or be construed to constitute either an express or implied reservation by the United States of any water or water rights with respect to the Recreation Area; or 
(2)shall affect any water rights existing on the date of the enactment of this Act. 
(h)Hunting and fishingNothing in this Act— 
(1)limits hunting or fishing; or 
(2)affects the authority, jurisdiction, or responsibility of the State to manage, control, or regulate fish and resident wildlife under State law (including regulations), including the regulation of hunting or fishing on public land managed by the Bureau of Land Management. 
(i)Motorized vehiclesExcept in cases in which motorized vehicles are needed for administrative purposes or to respond to an emergency, the use of motorized vehicles on public land in the Recreation Area shall be permitted only on roads, trails, and areas designated by the management plan for the use by motorized vehicles. 
(j)GrazingIn the Recreation Area, the grazing of livestock in areas in which grazing is allowed as of the date of the enactment of this Act shall be allowed to continue, consistent with— 
(1)this Act; 
(2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and 
(3)any regulations promulgated by the Secretary, acting through the Director of the Bureau of Land Management. 
(k)WithdrawalSubject to valid existing rights, all Federal land within the Recreation Area is withdrawn from— 
(1)all forms of entry, appropriation, and disposal under the public land laws; 
(2)location, entry, and patenting under the mining laws; and 
(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
(l)FeesAmounts received by the Secretary under the fee structure required by subsection (c)(3)(G) shall be— 
(1)deposited in a special account in the Treasury of the United States; and 
(2)made available until expended, without further appropriation, to the Secretary for use in the Recreation Area. 
(m)Risk StandardThe National Oil and Hazardous Substances Pollution Contingency Plan (40 C.F.R. 300), published pursuant to section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605), shall not apply to the Secretary’s management of asbestos exposure risks faced by the public when recreating within the Clear Creek Recreation Area described in section 3(b). 
5.Joaquin Rocks WildernessIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the approximately 21,000 acres of Federal lands located in Fresno County and San Benito County, California, and generally depicted on a map entitled Proposed Joaquin Rocks Wilderness and dated April 16, 2013, is designated as wilderness and as a component of the National Wilderness Preservation System and shall be known as the Joaquin Rocks Wilderness. 
6.Clear creek management area wild and scenic riversSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following paragraphs: 
 
(__)Larious CanyonThe approximately 5.25 miles of Larious Canyon Creek from its source near Idria Peak in Section 6, R12E, T18S, to the boundary of the Clear Creek Special Recreation Management Area in Section 23, R11E, T17S. 
(__)San Carlos CreekThe approximately 5.51 miles of the East Fork San Carlos Creek from its source near San Benito Mountain in Section 10, R12E, T18S, to the boundary of the Clear Creek Special Recreation Management Area in Section 22, R12E, T17S. 
(__)Cantua CreekThe approximately 7.68 miles of Cantua Creek from its source north of Santa Rita Peak in Section 24, R12E, T18S, to the public land boundary in Section 3, R13E, T18S. 
(__)Picacho CreekThe approximately 2.65 miles of Picacho Creek, from its source spring in Section 20, R12E, T18S, to its confluence with the San Benito River. 
(__)White Creek and Tributaries 
(A)The approximately 5.37 miles of White Creek, from its source in Section 36, R12E, T18S, to the boundary of the Clear Creek Special Recreation Management Area in Section 17, R13E, T19S. 
(B)The approximately 2.29 miles of the unnamed tributary of White Creek from its source just south of Spanish Lake in Section 29, R13E, T18S, to its confluence with White Creek. 
(C)The approximately 2.45 miles of the unnamed tributary of White Creek from its source in Section 33, R13E, T18S, to its confluence with White Creek.. 
 
